         Case 1:16-cv-00745-PLF Document 122 Filed 09/10/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 NATIONAL VETERANS LEGAL
 SERVICES PROGRAM, NATIONAL
 CONSUMER LAW CENTER, and
 ALLIANCE FOR JUSTICE, for themselves
 and all others similarly situated,
                         Plaintiffs,                   Case No. 16-cv-00745-PLF

        v.

 UNITED STATES OF AMERICA,
                Defendant.

      PLAINTIFFS’ RESPONSE TO MICHAEL PINES’S MOTION FOR
INTERVENTION, TO MODIFY THE CLASS DEFINITION, AND FOR SANCTIONS

       This is a certified class action that challenges the lawfulness of user fees charged by the

federal judiciary to access records via PACER. In January 2017, this Court certified a nationwide

class of everyone who “paid fees for the use of PACER between April 21, 2010, and April 21,

2016” and a single class claim alleging that the fees exceeded the amount authorized by statute

and seeking recovery of past overpayments. ECF No. 32. The Court found the named plaintiffs—

three national legal-advocacy nonprofits—to be “particularly good class representatives,” and

appointed Gupta Wessler PLLC and Motley Rice LLC as class counsel. ECF No. 32.

       After informal discovery, both sides sought summary judgment on liability. In 2018, this

Court held that PACER fees were unlawfully set above the amount authorized by Congress and

found the government liable. NVLSP v. United States, 291 F. Supp. 3d 123, 140 (D.D.C. 2018). On

appeal, the Federal Circuit “agree[d] with the district court’s determination that the government

is liable for the amount of [PACER] fees used to cover” four specific categories of expenses. NVLSP

v. United States, 968 F.3d 1340, 1357 (Fed. Cir. 2020). The case was then remanded to this Court,




                                                1
         Case 1:16-cv-00745-PLF Document 122 Filed 09/10/21 Page 2 of 4




and it has been stayed since December 2020 as the parties engaged in mediation. The parties have

made progress and continue to negotiate a potential global settlement.

        Michael Pines, a purported class member, now asks this Court to undo all this—to impose

sanctions on the attorneys for both sides, to let him intervene in the case, and to decertify the class.

Mr. Pines freely admits that he is a “disbarred” attorney who has been “jailed twelve times” since

2011, and who has filed a string of lawsuits in various courts throughout the country that were

promptly dismissed “like the proverbial ‘hot potato,’ as soon as [the judge] read the file.” ECF No.

116-1, at 1–5. Yet he claims that, as a purported class member, his interests are not being

adequately represented by the appointed class counsel in this case.

        Mr. Pines has not shown an entitlement to any of the relief requested.

        First, Mr. Pines seeks $25,000 in sanctions—against both the U.S. Department of Justice

and class counsel—under 28 U.S.C. § 1927, which covers any attorney “who so multiplies the

proceedings in any case unreasonably and vexatiously.” This statute does not support him. The

plaintiffs filed this case as a single action that was certified by this Court as a nationwide class

action, and it has resulted in a Federal Circuit decision of considerable importance. See Adam

Liptak, Attacking a Pay Wall That Hides Public Court Filings, N.Y. Times, Feb. 4, 2019,

https://perma.cc/3QDW-8JNE (discussing the five amicus briefs supporting the plaintiffs,

including one by distinguished former federal judges). The proceedings have been streamlined, not

multiplied, by the parties.

        Second, Mr. Pines seeks intervention under Rule 24. But he has not shown that he submitted

a “timely motion,” or that “existing parties [will not] adequately represent [his] interest.” Fed. R.

Civ. 24(a)(2), 24(b)(1). He expresses concerns about a future hypothetical settlement, and contends

that “it would be equitable to award him $10,000 for each time he incurred a charge by Pacer

during the applicable time period” (even though the maximum PACER fee is $3 per document).

                                                   2
          Case 1:16-cv-00745-PLF Document 122 Filed 09/10/21 Page 3 of 4




ECF No. 116, at 5. But if he actually paid any PACER charges, and thus is a real class member,

he will have the right to object to any settlement the parties may reach. And he has already stated

his intention to do so, sight unseen. See ECF No. 116-1, at 9 (“I will object to any settlement.”).

        Finally, Mr. Pines seeks to decertify the class. He does not identify any defect in the class

definition or class claim but instead faults the plaintiffs for failing to press other claims. He says that

the class contains people who “should have gotten a [fee] waiver but didn’t,” as well as others with

additional potential individualized claims. ECF No. 116, at 8. But this Court rejected that

argument in certifying the class, explaining that it poses no barrier to certification because “a claim

to eliminate exemptions would be independent from the claim in this case,” so “this class action

will not interfere with other plaintiffs’ ability to pursue a claim for elimination of exemptions.” ECF

No. 33, at 15. Accordingly, the Court should deny Mr. Pines’s motion in its entirety.

                                      Respectfully submitted,

                                      /s/ Deepak Gupta
                                      DEEPAK GUPTA (D.C. Bar No. 495451)
                                      JONATHAN E. TAYLOR (D.C. Bar No. 1015713)
                                      GUPTA WESSLER PLLC
                                      2001 K Street, NW, Suite 850 N
                                      Washington, DC 20006
                                      Phone: (202) 888-1741 / Fax: (202) 888-7792
                                      deepak@guptawessler.com, jon@guptawessler.com

                                      WILLIAM H. NARWOLD (D.C. Bar No. 502352)
                                      Meghan S.B. Oliver (D.C. Bar No. 493416)
                                      Elizabeth Smith (D.C. Bar No. 994263)
                                      MOTLEY RICE LLC
                                      401 9th Street, NW, Suite 1001
                                      Washington, DC 20004
                                      (202) 232-5504
                                      bnarwold@motleyrice.com, moliver@motleyrice.com

September 10, 2021                    Attorneys for Plaintiffs




                                                      3
        Case 1:16-cv-00745-PLF Document 122 Filed 09/10/21 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2021, I filed this response through the Court’s

CM/ECF system. All parties required to be served have been served.

                                                         /s/ Deepak Gupta
                                                         Deepak Gupta
